Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the amendment filed on 6/20/22, with respect to Claims 1 and 24 have been fully considered and are persuasive.  The Non-Final rejection of 3/25/22 has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4, 8, 11, 12, 24, 25, 27, 31, 32, 36 and 37 are allowed.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-18 and 20-23 directed to a non-elected group.  Accordingly, claims 14-18 and 20-23  been cancelled in the Examiner’s amendment below.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Forcier on 6/30/22.
The application has been amended as follows: 
Delete Claims 14 – 18 and 20 – 23 in their entirety.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teach A filling system, comprising: a pump fluidly coupled to the reservoir and the at least one filling nozzle and configured to distribute the filling fluid to the at least one filling nozzle and through the nozzle opening; and at least one processor operatively coupled to the pump and a memory having a filling module stored therein, the at least one processor being configured to execute the filling module to: receive at least one fluid property of the filling fluid, wherein the at least one fluid property includes a fluid viscosity; generate, based at least partially on the at least one fluid property, at least one set of operating parameters for distributing the filling fluid through the nozzle opening such that a fluid interface with a stable resting profile forms in the filling fluid in the filling nozzle adjacent to the nozzle opening after the filling fluid is distributed from the at least one filling nozzle; and
output the at least one set of operating parameters, the at least one set of operating parameters enabling control of the pump to distribute the filling fluid through the nozzle opening during a filling procedure, as defined within the context of claim 1 along with all other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753